DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 16 Dec. 2021 and the Supplemental Response of 9 Feb. 2022 have been entered.
Claims 1-5, 11-15 and 26-28 are currently pending and are considered here.

Drawings
The drawings were received on 9 Feb. 2022.  These drawings are accepted.

Withdrawn Rejections/Objections
	The rejection of claims 1-5 and 11-15 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 16 Dec. 2021.
	The objection to claim 3 is withdrawn in view of the claim amendments in the Response of 16 Dec. 2021.

Response to Arguments
Applicant's arguments filed 16 Dec. 2021 have been fully considered but they are not persuasive. 
	Applicant describes the instant invention as follows: “The transducer is configured to receive the sample collector. In this manner, the sample collector may have a cone-like shape and the transducer may have a cavity configured to receive the cone-like shape sample corrector. The infundiblular or funnel- or cone-like shape section of the transducer provides efficient energy concentration and transduction into the sample collector.”  Applicant further argues that Taylor fails to teach “a sample collector having a sidewall at least partially complementary to the interface of the transducer that couples with the interface and receives at least a portion of the sonic or ultrasonic energy generated by the transducer and propagates the sonic or ultrasonic energy into an interior compartment of the sample collector.”  This is not persuasive because the above-cited claim language is not commensurate in scope with the above-described features of the invention in that the claims do not require a cone-like shape for the sample collector and an interface having a conical shaped cavity that receives the sample collector (rather, only that the transducer interface has a cone-like structure, and that the sample collector has a sidewall “at least partially complementary to the interface”).  Taylor teaches a transducer comprising an ultrasonic horn (e.g., horn 314 in Fig. 41; see also, citations below), where the horn structure as a whole can be considered an “interface” of the sonic transducer which acts to propagate sonic energy.  The device of Taylor further comprises a sample collector with a sidewall that is at least partially complementary to and couples with the interface and receives sonic energy therefrom (e.g., sidewall 488 which abuts the tip 326 of horn 314 in Fig. 41; see also citations below).  While Taylor does not teach a conical shape for the transducer (but rather a horn shape, with a cross section that decreases/tapers continuously in an exponential way), Meier teaches that a conical shape (i.e. with a cross-section that tapers in a linear way) is a preferable shape for the sonic horn in a substantially similar device as Taylor and it would have thus been obvious to use such a conical horn in the device of Taylor.  While Applicant has pointed to features described in the instant specification that could potentially distinguish the cited art (e.g., that the interface includes a conical cavity that receives a conical sample collector), the instant claim language encompasses a wider range of structures including that of the cited combination.
	Applicant further argues that Meier fails to teach “a sample collector having a sidewall at least partially complementary to the interface of the transducer that couples with the interface and receives at least a portion of the sonic or ultrasonic energy generated by the transducer and propagates the sonic or ultrasonic energy into an interior compartment of the sample collector.”  This is not persuasive because the above features are taught by Taylor (see above).  Meier is offered for the teaching of a conical ultrasonic horn (making obvious to vary the horn-shaped structure of Taylor to a conical shape).
	
Claim Objections
Claims 1-5, 11-15 and 26-28 are objected to because of the following informalities:  
Claim 1 as amended recites “an interface having an at least a cone-like structure”, which is non-grammatical.  The objection can be overcome by amending as follows: “an interface having 
Claim 11 as amended recites “the transducer at least partially lyses the to release a quantity of disrupted or lysed material”.  The objection can be overcome by amending as follows: “the transducer at least partially lyses the biomaterial to release a quantity of disrupted or lysed material”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 11-15 and 26-28 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended recites that the transducer comprises “a cone-like structure”.  The instant specification describes the shape of the transducer as “at least partially or substantially tapered, infundiblular or conical” (US20170333891, [0007]; [0010]; [0044]-[0046]; [0055]), or “an at least partially tapered conical surface” ([0015]; [0017]) (i.e. as funnel-shaped or conical).  There is no written description support for the broader “cone-like” shape recited in the amended claim.  Thus, the claims as amended comprise new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US20150352545 to Taylor et al. in view of US20050031499 to Meier.
Regarding claim 1, Taylor teaches an apparatus for processing biological samples via sonication to release biomolecules such as proteins, nucleic acids, etc. (entire doc, including [0068]-[0088]; [0155]-[0166]; [0187]-[0234]), comprising: a transducer (e.g., transducer 92 in Figs. 5 and 10; transducer 314 in Figs. 37, 41 and 51-56) that generates sonic or ultrasonic energy of a selected frequency, wherein the transducer is preferably a ultrasonic horn ([0163]; [0201]; [0210]).  The transducer can comprise an ultrasonic wave generator (e.g., a piezoelectric disk or the like) ([0080]; [0186]; [0210]) as well as a horn-shaped, at least partially tapered focusing device through which the ultrasonic energy is propagated (e.g., horn-shaped tip 326 in Figs. 37, 41, 56), where the horn-shaped tip abuts a sample holder containing the biological material and can thus be considered an “interface”.  The apparatus further comprises a sample collector (e.g., lysing chamber 86 in Figs. 4-9; chamber 367 in Figs. 37, 39, 41; chamber 277 in Figs. 46-50, 54, 56) having a sidewall at least partially complementary to the interface of the transducer that couples with the interface and receives at least a portion of the sonic or ultrasonic energy generated by the transducer and propagates the sonic or ultrasonic energy into an interior compartment of the sample collector ([0155]; [0163]-[0165]; [0187]-[0190]; [0201]-[0202]; [0217]-[0234]).  
Claim 1 differs from Taylor in that: the interface comprises a conical surface.
Meier teaches an apparatus (entire doc, including [0001]-[0063]) for processing biological samples via sonication to release biomolecules such as proteins, nucleic acids, etc. (i.e. for a purpose substantially similar to the apparatus of Taylor), comprising a transducer which is an ultrasonic horn comprising an ultrasonic wave generator and a horn and/or probe which focuses the ultrasonic energy and directs it into the sample ([0007]-[0010]; 6 and 7 in Fig. 2).  Meier teaches that the geometry of the horn/tip determines the intensity/properties of the delivered ultrasonic radiation ([0009]-[0010]), and the desired focusing effect can be achieved via various geometries, including an exponential form in which the cross section of the horn decreases/tapers continuously in an exponential way (i.e. the horn shape exemplified by Taylor) or a conical form in which the cross section over the length decreases/tapers in a linear way ([0034]; [0052]).  Meier further teaches that the conical type “is very stable and simple to manufacture and is therefore preferred” ([0052]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make an apparatus as taught by Taylor for processing biological samples via sonication wherein the focusing horn/tip has a conical shape as taught by Meier because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a conical-shaped focusing section because Meier teaches that they are very stable and simple to manufacture and therefore preferred.  Using a conical-shaped focusing section as taught by Meier in the apparatus of Taylor would have led to predictable results with a reasonable expectation of success because Meier teaches a substantially similar apparatus used for essentially the same purpose as the apparatus of Taylor wherein the focusing section can have a horn-shape (as exemplified in Taylor) or a conical shape.  
Regarding claim 2, Taylor teaches that the apparatus can comprise a structure in which the transducer, interface and sample collector reside in a recessed portion of the apparatus that positions the interface and sidewall of the sample collector in close proximity to thereby propagate the energy generated by the transducer into the interior compartment of the sample collector (Figs. 10-12, 36, 51-53; [0155], [0163]-[0165], [0186]-[0190], [0217]-[0234]).
Regarding claim 3, Taylor teaches that the sample collector is dimensioned to be removably retained in the recessed portion of the transducer with at least a portion of the sample collector sidewall abutting against the interface to efficiently propagate the energy generated by the transducer (Figs. 10-12, 36, 51-53; [0155], [0163]-[0165], [0186]-[0190], [0217]-[0234]).
Regarding claim 4, Taylor teaches that the sample collector can comprise an inlet portion dimensioned to receive a sample (e.g., inlet port 64 in Figs. 3 and 4; inlet port 442 in Figs. 39 and 41) and an outlet portion dimensioned to dispense at least a portion of a disrupted or lysed sample (e.g., outlet channel in [0079]; outlet port 444 in Figs. 39 and 41).
Regarding claim 5, Taylor teaches that the sample collector can comprise one or more filters that separate the sample from at least a portion of the disrupted or lysed materials allowing selective passage of the materials through the outlet portion of the sample collector (e.g., filter stack 87 in Figs. 6-9; filter stack 446 in Figs. 37-39; [0078]-[0085]; [0118]; [0159]-[0161]; [0192]-[0193]).
Regarding claims 11, 12, 26 and 28, Taylor teaches that the sample chamber can include biomaterial such as cells or viruses that release analyte biomolecules such as nucleic acids or proteins upon ultrasonic lysis ([0009]-[0011]; [0068]-[0070]; [0080]-[0085]; [0118]; [0155]-[0166]; [0199]-[0201]; [0209]; [0232]-[0234]).
Regarding claims 13-14, Taylor teaches that the transducer is capable of generating radiation that is ultrasonic (i.e., above 20 kHz) or below ultrasonic (e.g., in the range of 60 to 20,000 Hz) ([0210]), and is preferably in the range of 20-50 kHz, e.g., about 40 kHz ([0163]; [0201]; [0208]; [0233]).
Regarding claims 15 and 27, Taylor teaches that the apparatus can propagate cavitation-inducing energy into the sample chamber ([0209], [0212]).  Moreover, Meier teaches use of energy in the same range as Taylor (e.g., 20 kHz) to produce cavitation (Meier, [0037]).  The application of radiation energy and subsequent cavitation would necessarily generate heat.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17523216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the ‘216 App is substantially similar to instant claim 1 and anticipates said claim (claim 1 of the ‘216 App is identical to the originally filed version of instant claim 1 and the claimed apparatus encompasses that of instant claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657